United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1469
                                    ___________

United States of America,                *
                                         *
            Appellee,                    *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Benjamin Wayne McCoin,                   *      [UNPUBLISHED]
                                         *
            Appellant.                   *
                                    ___________

                            Submitted: July 10, 1997
                                Filed: July 16, 1997
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

      Benjamin Wayne McCoin, confined at the U.S. Medical Center for Federal
Prisoners (MCFP), Springfield, Missouri, appeals the district court’s1 judgment
committing him to the custody of the Attorney General pursuant to 18 U.S.C. § 4246.
Because McCoin’s notice of appeal was not filed within the sixty-day time period
provided by Federal Rule of Appellate Procedure 4(a)(1), we lack jurisdiction. See



      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri, adopting the report and recommendation of the Honorable James
C. England, United States Magistrate Judge for the Western District of Missouri.
United States v. Vanornum, 912 F.2d 1023, 1025 (8th Cir. 1990). Accordingly, we
dismiss. See 8th Cir. R. 47A(a).
      A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-